DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 10-12, 25, and 38 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The applicant amended the claims to state that there is a determination whether each node of the MEMS sensor is electrically connected to the ICMFB circuit.  While the specification does stat that that the method can determine whether the plurality of nodes are connected, the specification does not give any direction or disclosure for each node. 



Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 4 requires the use of a third differentia voltage measurement. The specification as written does not have a third differential voltage measurement. The specification discloses first, second, and predetermined differential voltage values. There is no third differential voltage value disclosed.  The examiner will examine the application under the assumption that the third value and the predetermined value are the same. 

Claim Rejections - 35 USC § 103




The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 5-8, 10, 25, and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (U.S. Patent Application Publication Number 2011/0241780; hereinafter referred to as Honda). Honda discloses an amplifier circuit is provided to be switchable between a single end output configuration and a differential output configuration without increasing a circuit area. When first and fourth switches are turned off and a second switch is turned on, a load circuit functions as an active load on a differential pair and a first output terminal is internally disconnected. The amplifier circuit is provided with a single end output configuration and differentially amplifies input voltages inputted to input terminals and outputs an imbalanced signal from a second output terminal. When the first and fourth switches are turned on and the second switch is turned off, the load circuit functions as a load on the differential pair and the first output terminal is internally connected. The amplifier circuit is provided with a differential output configuration and differentially amplifies the input voltages inputted to the input terminals and outputs balanced signals from the output terminals (Please see the abstract). 
With respect to claim 1, Honda discloses and illustrates a method comprising: monitoring an input common-mode feedback (ICMFB) voltage generated by an ICMFB circuit, the ICMFB coupled to a microelectromechanical system (MEMS) sensor through a plurality of nodes (see the figures, as Vo+ an Vo- are two nodes shown), the monitoring comprising: measuring, by a sample and hold (S/H) circuit, a first ICMFB voltage generated by the ICMFB circuit operating in a first operating mode (Vo+), measuring by a S/H, a second ICMFB voltage generated by the ICMFB circuit in a 
With respect to claim 2, the method of claim 1 wherein the differential voltage is a first differential voltage, the method, further comprising wherein the determining whether all of the plurality of nodes are electrically connected comprises: computing a second differential voltage corresponding to a difference between the differential ICMFB voltage and a predetermined voltage measured; and determining whether each node of the MEMS sensor is electrically connected in accordance with the second differential voltage is disclosed in paragraph [0067] as different modes are disclosed.
With respect to claim 3, the method of claim 2, wherein determining whether all of the plurality of nodes are electrically connected, further comprises reading the predetermined voltage stored in a memory before computing the second differential voltage is disclosed in paragraph [0082] as a stored voltage is disclosed to be used.
With respect to claim 4, the method of claim 2, wherein the determining whether each node of the MEMS sensor is electrically connected to the ICMFB circuit 
With respect to claim 5, the method of claim 1, further comprising measuring a minimum voltage corresponding to a minimum value of the differential voltage is disclosed in paragraph [0080] as a voltage threshold is disclosed.
With respect to claim 6, the method of claim 5, further comprising determining whether each node of the MEMS sensor is electrically connected to the ICMFB circuit based on a comparison between the minimum voltage and a threshold value stored in a memory is disclosed in paragraph [0082].
With respect to claim 7, the method of claim 1, wherein monitoring the ICMFB voltage further comprises: operating the ICMFB circuit in a first operating mode; measuring a first ICMFB voltage generated by the ICMFB circuit in the first operating mode; operating the ICMFB circuit in a second operating mode, wherein the second operating mode is a reverse input polarity mode of the first operating mode; and measuring a second ICMFB voltage generated by the ICMFB circuit in the second operating mode, as disclosed in paragraph [0067] which discloses at least two modes of operation of the circuit.
With respect to claim 8, the method of claim 7, wherein the differential voltage is a first differential voltage, the method further comprising: computing a second differential voltage corresponding to a difference between the first differential voltage and a predetermined voltage measured; and determining whether each node of the MEMS sensor in accordance with the second differential voltage is disclosed in paragraph [0082].

With respect to claim 10, the method of claim 1 further comprising storing the predetermined differential voltage in a memory is disclosed in paragraph [0082] wherein a stored voltage is disclosed.
With respect to claim 11, the method of claim 1, wherein determining whether all of the plurality of nodes are electrically connected comprises computing a first differential voltage corresponding to a difference between the first ICMFB voltage and the second ICMFB voltage during a hold time of a sample and hold (S/H) circuit is disclosed as paragraph [0067] discloses different circuit modes and a sample and hold of the output.  Paragraph [0083] discloses using a voltage difference is disclosed in paragraph [0086].
With respect to claim 12, the method of claim 10, wherein the differential voltage is a first differential voltage, the method further comprising: computing a second differential voltage corresponding to a difference between the first differential voltage and the differential voltage; and determining a functional state of the MEMS sensor in accordance with the second differential voltage is disclosed in paragraph [0080].
With respect to claim 25, the method of claim 1, wherein the ICMFB circuit comprises a first terminal and a second terminal (see the figures), wherein the MEMS sensor comprises a first terminal and a second terminal, the method further comprising: providing the first operating mode corresponding to the first terminal of the MEMS sensor coupled to the first terminal of the ICMFB circuit and the second terminal of the MEMS sensor coupled to the second terminal of the ICMFB circuit; and providing the second operating mode corresponding to the first terminal of the MEMS sensor coupled 
	With respect to claim 38, the method of claim 1, wherein the MEMS sensor is coupled to a differential sense interface is disclosed as a comparator for the voltages is disclosed. 
Response to Arguments




Applicant’s arguments with respect to claim(s) 1-12, 25, and 38 have been considered but are moot because the new ground of rejection does not rely on any reasoning or references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193.  The examiner can normally be reached on M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


RODNEY T. FRANK
Examiner
Art Unit 2861


/JOHN FITZGERALD/Primary Examiner, Art Unit 2861